Citation Nr: 0518240	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-34 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
degenerative disc disease, lumbar spine, rated as 20 percent 
disabling effective January 25, 2005 and. 10 percent 
disabling prior thereto.

2.  Entitlement to a higher evaluation than 10 percent for 
service-connected degenerative changes of the interphalangeal 
and intertarsal joints, right foot, status post strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from April 1982 to 
September 1984, December 1986 to December 1992, and from 
November 2001 to April 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for degenerative disc disease, lumbar 
spine, and for degenerative changes of the interphalangeal 
and intertarsal joints, right foot, status post strain.  The 
RO assigned an evaluation of 10 percent for each disability, 
and the veteran appealed the issues of entitlement to higher 
evaluations.  

In April 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  Prior to January 4, 2005, the veteran's service-connected 
degenerative disc disease, lumbar spine, is productive of 
subjective complaints of pain, with forward flexion to 90 
degrees, extension to 30 degrees, 30 degrees of rotation, 
bilaterally, and lateral flexion of 30 degrees, bilaterally; 
and not more than slight limitation of motion; but not muscle 
spasm on extreme forward bending nor loss of lateral spine 
motion unilaterally in a standing position; it is not shown 
to have been productive of intervertebral disc syndrome with 
moderate and recurring attacks, or with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

2.  As of January 4, 2005, the veteran's service-connected 
degenerative disc disease, lumbar spine, is productive of 
subjective complaints of pain with evidence of disc 
herniation and arthritis; forward flexion to 70 degrees, 
extension to 0 degrees, 20 degrees of rotation, bilaterally, 
and lateral flexion of 30 degrees, bilaterally; with no more 
than moderate limitation of motion, and not: listing of whole 
spine to opposite side, positive Goldthwait's sign, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion; nor 
intervertebral disc syndrome (IDS) productive of severe; 
recurring attacks with intermittent relief; nor IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
nor favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  

3.  The veteran's service-connected degenerative changes of 
the interphalangeal and intertarsal joints, right foot, 
status post strain, is productive of subjective complaints of 
pain and swelling; it is not productive of more that moderate 
impairment.


CONCLUSIONS OF LAW

1.  As of January 4, 2005, the criteria for a 20 percent 
rating, and no more, for service-connected degenerative disc 
disease, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).  

2. Prior to January 4, 2005, the criteria for a rating in 
excess of 10 percent for degenerative disc disease, lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative changes of the interphalangeal 
and intertarsal joints, right foot, status post strain, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5270, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluations

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

A.  Degenerative Disc Disease, Lumbar Spine

The veteran asserts that he is entitled to a higher 
evaluation for service-connected degenerative disc disease, 
lumbar spine.  During his hearing, held in April 2005, he 
testified that he has constant back pain that radiates down 
his right leg, with flare-ups that require bed rest and which 
interfere with his sleep.  He testified that he has back 
spasms at least once a month, and that his back symptoms make 
it difficult to do his job as a mail supervisor.  

As for the history of the veteran's degenerative disc 
disease, lumbar spine (hereinafter "low back disorder"), 
see 38 C.F.R. § 4.1, the veteran's service medical records 
show treatment for complaints of low back pain in early 2002.  

In July 2003, the RO granted service connection for 
degenerative disc disease, lumbar spine.  The RO assigned an 
evaluation of 10 percent for this disability, and the veteran 
has appealed the issue of entitlement to higher evaluation.  
In March 2005, the RO increased the veteran's rating for his 
lumbar spine disorder to 20 percent, and assigned an 
effective date of January 25, 2005 for the 20 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Given the foregoing, the issue may be stated as whether a 
rating in excess of 10 percent is warranted prior to January 
25, 2005, and whether a rating in excess of 20 percent is 
warranted as of January 25, 2005.  

1.  Prior to January 25, 2005

A report from the National Personnel Records Center (NPRC) 
indicates that the veteran was most recently discharged from 
active duty on April 9, 2002.  The RO has assigned an 
effective date for service connection, and the 10 percent 
rating, of April 10, 2002.  See 38 C.F.R. § 3.400(b)(2) 
(2004).  The medical evidence for consideration includes VA 
outpatient treatment, and examination reports, dated between 
April 10, 2002 and January 24, 2005.  Id.  

A report from the University Medical Center (UMC), dated in 
November 2002, notes treatment for conditions that included 
foot pain, and acute sciatica.  

VA outpatient treatment reports show that between September 
and December of 2003, the veteran received treatment for back 
pain, and difficulty sleeping due to back pain and "restless 
leg syndrome."  See e.g., December 2003 report.  A September 
2003 report notes a decreased range of motion, problems with 
gait and coordination, and no muscle pain (specific range of 
motion findings were not provided).  

A VA general medical examination report, dated in July 2003, 
shows that the veteran reported that during the previous year 
he had lost no time or wages from his job secondary to any 
medical conditions, that he was not receiving treatment, and 
had no hospitalizations or surgeries.  The veteran apparently 
stated that a recent recertification examination for reserve 
duty had been normal.  On examination, posture was erect and 
gait was without limp.  No ambulatory aids were used.  The 
joints had a normal range of motion, and there was no 
effusion, tenderness, redness or ankylosis.  There was a 
normal sensory and motor examination.  

A VA spine examination report, dated in July 2003, shows that 
the veteran reported that he had daily back pain that 
radiated to his buttocks, with flare-ups twice a week that 
lasted two days.  The veteran reported a wide variety of 
impairment, to include precipitating factors of physical 
activity and prolonged standing or sitting, with functional 
impairment of 50 percent, and occasional missing of work, and 
awakening from sleep.  He stated that he could walk about two 
blocks before stopping, and reported that he had caught 
himself falling on stairs.  On examination, he walked unaided 
and no bracing was used.  Gait was normal without limp.  The 
back had forward flexion to 90 degrees, extension to 30 
degrees, 30 degrees of rotation, bilaterally, and lateral 
flexion of 30 degrees, bilaterally, with pain reported on all 
motion.  There were no partial abnormalities or fixed 
deformities.  Sensory examination was normal, and motor 
strength was equal, bilaterally.  There was no bladder or 
bowel involvement.  The diagnosis was mild degenerative joint 
disease  of the lumbar spine.  An accompanying X-ray report, 
from Parkway Imaging Center (PIC), dated in July 2003, 
contains an impression of mild degenerative changes of the 
lumbar spine with some mild disc space narrowing at L5-S1 
level.  

A VA X-ray report for the lumbar spine, dated in September 
2003, contains an impression of suggestion of very mild 
scoliosis convex to right in the lumbar region, appearance of 
very mild degenerative changes.  

VA outpatient treatment reports show that between June and 
December of 2004, the veteran received treatment for 
rheumatoid arthritis and gout primarily affecting the hands, 
knees and ankles.  There is a notation of sciatica warranting 
chiropractic treatment, and several notations of restless leg 
syndrome.  The veteran's complaints included pain, and 
fatigue.  The impressions included gout with arthralgia.  A 
March 2004 report notes that a motor examination showed 
normal tone in the upper and lower extremities, and that a 
sensory examination showed light touch and position sensation 
was grossly intact in the upper and lower extremities.  
Reflexes were all 2+ bilaterally.  The veteran had normal 
heel walking, toe walking, base width, and tandem.  The 
examiner stated that the veteran probably did not have 
restless leg syndrome.  A June 2004 report indicates the 
following: he occasionally used crutches; he had back pain 
upon prolonged sitting or standing; he was put on pramipexole 
due to restless leg syndrome; a systems review was negative; 
on examination, the back had a full range of motion (specific 
degrees of motion were not provided).  Subsequently dated VA 
progress notes indicate that rheumatoid arthritis was ruled 
out.

Reports from Decatur Craig Chiropractic (DCC), dated between 
September and December of 2004, show that the veteran 
received treatment for complaints primarily of low back pain, 
with notations of sciatica, facet syndrome, and myofascitis.  

A VA spine examination report, dated in January 2005, 
indicates that the examination was performed on January 4, 
2005.  The report shows that the veteran complained of daily 
back pain with radiation to the right leg.  He reported a 
wide variety of functional impairment, to include difficultly 
bathing, dressing, toileting and sitting.  He also complained 
of flare-ups about once a month that lasted for several days 
and which required him to lie down or use crutches and which 
were "90 percent of functional impairment."  On 
examination, the back had forward flexion to 70 degrees, 
extension to 0 degrees, 20 degrees of rotation, bilaterally, 
and lateral flexion of 30 degrees, bilaterally, with pain 
reported on all motion.  Sensory examination was normal, 
motor strength was equally strong in the upper and lower 
extremities, and reflexes were intact.  A neurological 
examination was within normal limits.  The examiner noted 
that he was incapacitated two weeks secondary to low back 
pain.  The diagnosis was early degenerative disc disease and 
joint disease of the lumbar spine.  In an addendum, the 
examiner noted that a magnetic resonance imaging (MRI) report 
of the lumbar spine showed degeneration and protrusion of the 
L5-S1 disc enroaching on the right S1 nerve root, and that 
the diagnosis was changed to herniated disc L5-S1 with 
intermittent sciatic nerve irritation, and degenerative disc 
disease, mild.  See also January 2005 VA MRI report.  

The Board finds that a rating of 20 percent is warranted as 
of January 4, 2005.  The January 2005 VA examination report 
shows that the examiner noted that the veteran was 
incapacitated two weeks secondary to low back pain.  This 
would appear to satisfy the criteria for a 20 percent rating 
under The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (discussed infra), which 
provides that an evaluation of 20 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 
5243 (as in effect September 26, 2003).  In this regard, a 
review of the March 2005 SSOC shows that the RO clearly 
intended to grant the 20 percent rating commensurate with the 
veteran's VA examination performed on January 4, 2005, as 
noted in the "evidence" section.  However, in its analysis 
and in the accompanying rating decision, the RO erroneously 
indicated that the date of the examination was January 25, 
2005, and assigned January 25, 2005 as the effective date.  
Therefore, the Board finds that an effective date of January 
4, 2005 is warranted for the 20 percent rating for the 
veteran's low back disability.  

A rating in excess of 10 percent is not warranted prior to 
January 4, 2005.  The RO initially evaluated the veteran's 
low back disability as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Under Diagnostic Code 5292, a 
10 percent rating is warranted for slight limitation of 
motion.  A 20 percent rating is warranted when the limitation 
of motion in the lumbar spine is moderate.  

The only specific recorded ranges of motion for the low back 
for the time period in issue are found in the July 2003 VA 
spine examination report, which shows that the veteran's back 
had forward flexion to 90 degrees, extension to 30 degrees, 
30 degrees of rotation, bilaterally, and lateral flexion of 
30 degrees, bilaterally.  In the Board's judgment, the 
evidence does not show a moderate limitation of motion.  
Accordingly, a rating in excess of 10 percent is not 
warranted under DC 5292.  

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 20 percent rating is warranted for: 
Intervertebral disc syndrome, Moderate; recurring attacks.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 20 percent evaluation 
is warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5293 or DC 5295.  With regard to DC 5293 
(intervertebral disc syndrome), the July 2003 PIC X-ray 
report notes "some mild disc space narrowing" at L5-S1.  
Although the veteran has complained of back pain, the 
frequency and nature of the neurological findings, to include 
findings as to motor function, sensation, and reflexes, are 
not, in the Board's judgment, representative of moderate 
recurring attacks.  With regard to DC 5295, the findings as 
to limitation of motion have previously been discussed.  The 
evidence is insufficient to show muscle spasm on extreme 
forward bending and loss of lateral spine motion unilaterally 
in a standing position.  In this regard, there are no 
findings of muscle spasm, or loss of lateral spine motion 
unilaterally in a standing position.  Based on the foregoing, 
the Board finds that overall, the evidence does not show that 
the veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 20 percent under DC 5293 or DC 5295, and 
that the preponderance of the evidence is against a 20 
percent evaluation prior to January 4, 2005.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows that there was 
increased pain on motion, the evidence does not otherwise 
show functional loss due to pain to warrant a rating in 
excess of 10 percent.  In particular, the Board notes the 
lack of such findings as neurological impairment, loss of 
strength and muscle atrophy.  In this regard, the July 2003 
VA spine examination report shows that the sensory 
examination was normal, and motor strength was equal, 
bilaterally.  In summary, when the ranges of motion in the 
back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 
5292, 5293; DeLuca, supra.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit. Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 22, 2002 and September 
23, 2002 (i.e., the effective dates of the new regulations).  
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after August 22, 2002, and 
September 23, 2002, the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that an evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5237, 5242, or 5243 and the General Rating 
Formula.  The July 2003 VA spine examination report shows 
that the veteran has a normal range of motion in his 
thoracolumbar spine.  This is the only report containing 
specific degrees of motion for the spine.  A June 2004 VA 
progress note indicates that "the range of motion is full."  
In addition, the evidence does not show that the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  To 
the extent that he has been treated for restless leg 
syndrome, the evidence of this is mixed, and there is no 
competent opinion linking it to his low back disability.  
Therefore, a separate rating is not warranted.  Accordingly, 
the Board finds that the criteria for a rating in excess of 
10 percent prior to January 4, 2005 have not been met.  

2.  As of January 4, 2005

In addition to the previously discussed January 4, 2005 VA 
examination report, the only medical evidence dated on or 
after January 4, 2005 are reports from DCC, dated between 
January 4, 2005 and March 2005.  These reports show that the 
veteran received treatment for complaints primarily of low 
back pain.  A report from a DCC employee, Rick Hallgren, 
B.S., D.C., C.I.C.E., dated in March 2005, states that the 
veteran has received treatment for back pain 52 times since 
2002, and that the veteran stated that he had back pain on a 
daily basis, and fibromyalgia.  The report notes that on 
examination, the veteran had a decreased range of motion due 
to pain and muscle spasms.  Deep tendon reflexes were normal.  
The muscles tested equally bilaterally, and the lower 
extremity muscles tested mildly weaker on the right.  The 
impression was chronic low back and right radicular pain.  

Under Diagnostic Code 5292 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted for severe 
limitation of motion.  

Under Diagnostic Code 5293 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5292, 5293, or 5295.  The only recorded 
ranges of motion for the low back during the period in 
question are contained in the January 2005 VA examination 
report, which shows that the veteran's back had forward 
flexion to 70 degrees, extension to 0 degrees, 20 degrees of 
rotation, bilaterally, and lateral flexion of 30 degrees, 
bilaterally.  This report shows that sensory examination was 
normal, motor strength was equally strong in the upper and 
lower extremities, that reflexes were intact, and that a 
neurological examination was within normal limits.  In 
summary, although there is evidence of disc herniation and 
arthritis, the evidence is insufficient to show a severe 
limitation of motion, severe recurring IDS attacks with 
intermittent relief, or listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo- arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC's 5292, 5293, or 5295.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
With regard to DC's 5292 and 5293, while the evidence shows 
that there was increased pain on motion, the evidence does 
not otherwise show functional loss due to pain to warrant a 
rating in excess of 20 percent.  In particular, the Board 
notes the lack of such findings as neurological impairment, 
loss of strength and muscle atrophy.  As previously stated, 
the January 2005 VA examination report shows that the 
veteran's sensory examination was normal, motor strength was 
equally strong in the upper and lower extremities, that 
reflexes were intact, and that a neurological examination was 
within normal limits.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy - - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca, supra.

Under DC 5293 (as in effect August 22, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.

Under the "General Rating Formula for Diseases and Injuries 
of the Spine" a 40 percent evaluation is warranted for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time period.  The only recorded ranges of motion 
for the low back are contained in the January 2005 VA 
examination report, which shows that the veteran had 70 
degrees of flexion.  In addition, there is no evidence of 
ankylosis of the spine, or that forward flexion of the 
thoracolumbar spine is 30 degrees or less.  In addition, as 
previously discussed, the evidence does not show that the 
veteran has associated neurological abnormalities.  See 
General Rating Formula, Note 2.  Finally, with regard to DC 
5243, there is no evidence of incapacitating episodes within 
the meaning of the regulation, see Diagnostic Code 5243, Note 
1, and the evidence is insufficient to show that the veteran 
has intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 
(2004) a rating in excess of 20 percent is warranted for 
ankylosis of the spine.  However, these Diagnostic Codes are 
not applicable to this case.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In this case, an evaluation in excess of 20 
percent for the veteran's disability is not warranted under 
these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.

Accordingly, the Board finds that as of January 4, 2005, a 
rating in excess of 20 percent is not warranted under 38 
C.F.R. § 4.71a, DC's 5237, 5242, 5243, 5286, 5289, 5292, 
5293, or 5295.  See also the General Rating Formula, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

B.  Degenerative Changes - Interphalangeal and Intertarsal 
Joints, Right Foot

With regard to the history of the veteran's right foot 
disability, service medical records show that between 
February and April of 2002, the veteran was treated for a 
right foot sprain, also referred to as a right foot tendon 
injury.  In March 2002, he reported a history of Morton's 
neuroma, right foot.  

In July 2003, the RO granted service connection for 
degenerative changes of the interphalangeal and intertarsal 
joints, right foot, status post strain.  The RO assigned an 
evaluation of 10 percent for this disability, and the veteran 
has appealed the issue of entitlement to a higher evaluation.  

The medical evidence consists of VA and non-VA reports, dated 
between 2002 and 2005.  
 
A UMC report, dated in November 2002, notes treatment for 
conditions that included foot pain, and acute sciatica.  

VA outpatient treatment reports, dated between 2002 and 2004, 
show that the veteran received a number of treatments for 
foot pain, with assessments that included "bilateral foot 
pain/degeneration."  A VA foot X-ray report, dated in 
September 2003, contains an impression noting no definite 
plain film evidence of acute foot fracture, and overall mild 
degenerative changes.  A March 2004 report notes normal heel 
walking, toe walking, base width, and tandem.  

A VA general medical examination report, dated in July 2003, 
shows that the veteran stated that he was not on treatment, 
and had no hospitalizations or surgeries.  On examination, 
posture was erect and gait was without limp.  No ambulatory 
aids were used.  The examiner noted that no joints were 
giving any problems, and that there was no effusion, 
tenderness, redness or ankylosing.  There was a normal 
sensory and motor examination.  The diagnoses included status 
post injection of right Morton's neuroma.  

A VA foot examination report, dated in July 2003, shows a 
wide variety of complaints involving foot pain, swelling, and 
redness, which were exacerbated by standing and walking, to 
include an alleged 50 percent impairment at work.  On 
examination, there were no anatomical conditions of the feet.  
The toes had full extension without difficulty.  Gait was 
without limp, with normal standing and walking.  There were 
no calluses, or no skin or vascular changes.  There was an 
unusual wear pattern on the right heel.  Posture was normal 
with standing, squatting and heel and toe raising.  The 
diagnosis was status post injection of right Morton's 
neuroma.  An accompanying PIC X-ray report for the right foot 
contains findings noting that the talocalcaneal angle was 35 
degrees, which was at the lower limits of normal.  

SMA reports, dated between 2002 and 2003, show treatment for 
complaints of multiple joint pain, to include bilateral foot 
pain, as well as a left foot neuroma and a hernia.  The 
assessments note a history of gout, bilateral foot pain, and 
multiple joint arthralgias.  Reports, dated in October and 
November of 2003, noted that foot X-rays were normal.  The 
October 2003 report shows that he complained of shoulder, 
knee, and foot pain, and that he was using crutches to walk.  
A follow-up visit with the rheumatology department was 
recommended.  A November 2003 report noted that pulses were 
2+ and equal, with mild discoloration in the tarsometatarsal 
area two through four.  

DCC reports, dated between 2004 and 2005, show chiropractic 
treatment, and contain occasional references to right foot 
pain.  

A VA foot examination report, dated in January 2005, shows 
that the veteran complained of daily foot pain, and 
stiffness, swelling, heat and redness.  He complained of 
flare-ups four to five times per month which lasted for up to 
two days, with a functional impairment of 90 percent because 
he had must walk with crutches.  On examination, the toes 
were intact with no functional loss.  He was able to flex and 
extend his toes, although he complained of pain.  Gait was 
without limp.  There was no edema, redness, heat, evidence of 
weakness, or tenderness.  There was no unusual wear pattern 
on his shoes.  There were no calluses, or skin or vascular 
changes.  X-rays of the right foot were noted to show minimal 
degenerative changes of the interphalangeal joints.  The 
diagnosis was status post right foot sprain status post 
injection of a right foot Morton's neuroma and early 
degenerative joint disease of the right foot.  

The RO has evaluated the veteran's right foot disability 
under 38 C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 10 
percent rating is warranted for: Foot injuries, other: 
moderate.  A 20 percent contemplates moderately severe 
impairment.  

The Board finds that the claim must be denied.  The evidence 
shows that the veteran has complained of foot symptoms that 
include daily pain, and swelling.  He has received a number 
of treatments for complaints of foot pain.  However, there is 
insufficient evidence of right foot impairment to warrant the 
conclusion that his right foot symptoms are productive of a 
moderately severe impairment.  For example, his gait has been 
noted to be without limp, with a normal sensory and motor 
examination.  See e.g., July 2003 VA general medical 
examination report.  Other findings note that there are no 
anatomical conditions of the feet, with unremarkable gait, 
standing, walking, squatting, and heel and toe raising.  See 
e.g., July 2003 VA foot examination report; see also, January 
2005 VA foot examination report (noting that gait was without 
limp, and that there was no edema, redness, heat, evidence of 
weakness, or tenderness, no unusual wear pattern on his 
shoes, no calluses, and no skin or vascular changes).  As 
such, the Board finds that the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5284 have not been 
met.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  The 
Board has examined all other Diagnostic Codes pertinent to 
disabilities of the foot.  Claw foot, hammertoe, and malunion 
or nonunion of tarsal or metatarsal bones, have not been 
demonstrated.  Thus Diagnostic Codes 5278, 5282, and 5283 are 
not for application.  38 C.F.R. § 4.71a, DC 5278, 5282, 5283 
(2004).  The veteran does not have a diagnosis of pes planus, 
therefore, Diagnostic Code 5276 is not for application.  38 
C.F.R. § 4.71a, DC 5276 (2004).  Weak foot, hallux valgus, 
and hallux rigidus have not been demonstrated and therefore 
Diagnostic Codes 5277, 5280, and 5281 are not for 
application.  38 C.F.R. § 4.71a, DC 5277, 5280, 5281 (2004).  
Finally, under DC's 5003, 5270, a 20 percent rating may be 
assigned for ankylosis of the ankle in plantar flexion of 
less than 30 degrees.  However, there is no medical evidence 
of ankylosis of the appellant's right ankle.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citations omitted).  Furthermore, although the 
veteran presented with crutches on at least one occasion in 
2003, there is no medical evidence indicating that a 
physician has recommended that he use crutches for his right 
foot disability.  In addition, there is no evidence of such 
symptoms as atrophy, laxity, incoordination or other 
neurological impairment, and the Board concludes that there 
is insufficient evidence of functional loss due to right foot 
pathology to support a conclusion that the loss of motion in 
the right foot more nearly approximates the criteria for a 20 
percent rating under DC 5270, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
October 2002, prior to the grants of service connection for 
the disabilities in issue.  The issues on appeal arose after 
the RO's grant of the veteran's claims for service 
connection.  Under the circumstances, a separate VCAA notice 
as to the claims for higher evaluations was not required.  
See VAOPGCPREC 8-2003 (December 22, 2003) (if, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although another VCAA notification was not required, the RO 
sent the veteran a second VCAA notification letter in 
November 2004 which informed him of the type of information 
and evidence necessary to support his claims.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  In this regard, in January 
2003 the NPRC determined that certain of the veteran's 
service medical records either do not exist or are 
unobtainable.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

As of January 4, 2005, and no earlier, a rating of 20 percent 
for service-connected degenerative disc disease, lumbar 
spine, is granted, subject to provisions governing the 
payment of monetary benefits.  

A rating in excess of 10 percent for service-connected 
degenerative changes of the interphalangeal and intertarsal 
joints, right foot, status post strain, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


